Citation Nr: 0640304
Decision Date: 09/21/06	Archive Date: 01/31/07

DOCKET NO. 05-17 730A                       DATE SEP 21 2006


THE ISSUE

Whether a February 1998 Board of Veterans' Appeals (Board) decision was clearly
and unmistakably erroneous (CUE) in denying entitlement to service connection for coronary artery disease, and in declining to reopen the issue of entitlement to service connection for rheumatic heart disease with a heart murmur.

REPRESENTATION

Moving party represented by: The American Legion

APPEARANCE AT ORAL ARGUMENT

Appellant and his son

ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

.
The appellant served on active duty for training from March 8 to August 31, 1958.

The case arises from a June 2005 motion alleging that the Board committed CUE in a prior decision in February 1998.

FINDING OF FACT

There was a tenable basis in the record for the February 1998 Board decision to deny entitlement to service connection for coronary artery disease with heart attacks, and to deny the application to reopen a claim of entitlement to service connection. for rheumatic heart disease with a heart murmur.

CONCLUSION OF LAW

The February 1998 Board decision denying entitlement to service connection for coronary artery disease with heart attacks, and a claim to reopen the issue of entitlement to service connection for rheumatic heart disease with a heart murmur, was not clearly and unmistakably erroneous. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of2000 (VCAA) prescribes VA duties to advise an appellant of the evidence needed to substantiate a claim and to help a claimant obtain that evidence. The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005). VA duties are

- 2 



codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). There, however, are some claims to which the VCAA does not apply, one of which is a claim based on an allegation that a VA decision is clearly and unmistakably erroneous. Livesay v. Principi, 15 Vet. App. 165, 178 (2001). Therefore, further discussion of the VCAA is not warranted.

Clear and Unmistakable Error

By motion submitted in June 2005, the appellant contended that CUE was committed by the Board in its February 1998 decision, based on allegations to the effect that the entire record was not before the Board at the time of that determination.

The provisions of 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403 pertain to what  constitutes clear and unmistakable error in a prior Board decision.

(a) General. Clear and unmistakable error is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.

(b) Record to be reviewed. (1) General. Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made. (2) For a Board decision issued on or after July 21, 1992, the record that existed when that decision was made includes relevant documents possessed by the VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.

- 3 



(c) Errors that constitute clear and unmistakable error. To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made. If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and unmistakable error.

(1) Changed diagnosis. A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision. .

(2) Duty to assist. The Secretary's failure to fulfill the duty to assist.

(3) Evaluation of evidence. A disagreement as to how the facts were weighed or evaluated.

(e) Change in interpretation. Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.

38 C.F.R. § 20.1403.

The Board notes further that a clear and unmistakable error is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. A valid claim for CUE requires some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on it face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error. Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

-4



In order for there to be a valid claim of CUE, the correct facts, as they were known at the time, must not have been before the adjudicator or the proper laws or regulations must have been incorrectly applied. Russell v. Principi, 3 Vet. App. 310, 313 (1992). A difference of opinion as to how the evidence was weighed is not CUE. An appellant "must assert more than just a disagreement as to how the facts were weighed or evaluated." Russell, quoted in Allen v. Brown, 6 Vet. App. 207, 208 (1994).

Finally, the "benefit of the doubt" rule of38 U.S.C.A. § 5107(b) does not apply to CUE motions. 38 C.F.R. § 20.1411 (a), (b).

In this case, the February 1998 Board decision adjudicated two distinct but related issues (both dealing with a heart condition). The first applied laws governing entitlement to service connection. The second applied laws governing claims to reopen based on new and material evidence.

In February 1998, the law governing service connection then in effect included a requirement of a "well-grounded" claim. Tirpak v. Derwinski, 2 Vet. App. 609 (1992). A well-grounded claim entailed competent evidence of current disability (a medical diagnosis), of incurrence or aggravation of a disease or injury in service (medical evidence or, in some circumstances, lay evidence), and of a nexus between the inservice injury or disease and the current disability (medical evidence). Caluza v. Brown, 7 Vet. App. 498 (1995). Where the determinative issue involved medical causation or medical diagnosis, medical evidence to the effect that the claim was plausible or possible was required for a claim to be considered well grounded. Grottveii v. Brown, 5 Vet. App. 91 (1993).

As to a claim to reopen the law in February 1998 provided that "new" evidence was that which was not merely cumulative or redundant of evidence previously considered; "material" evidence was that which was relevant and probative to the issue at hand, and which, when viewed in the context of all the evidence, raised a reasonable possibility of a change in the prior adverse outcome. 38 C.F.R. § 3.156 (1997); White v. Brown, 6 Vet. App. 247 (1994).

- 5 



The appellant's allegations of CUE in the February 1998 Board decision are that the correct facts, as they were known at the time, were not before the Board. 38 C.F.R. § 20.1403(a). Specifically, the appellant maintains that he did not suffer from a heart condition of any kind prior to his enlistment in the National Guard and subsequent active duty for training. He has not cited to any evidence that was available to the Board in 1998 which supports his position.

Indeed, the evidence available to the Board in February 1998 included service medical records, to include an August 1958 separation examination which diagnosed inactive rheumatic heart disease, with aortic insufficiency. The examination concluded that the disorder existed prior to service, and was not service aggravated. There was no evidence in the service medical records to contradict this clinical impression. Indeed, during the appellant's service, he never complained of nor was he treated for any other heart condition including coronary artery disease.

A review of the P9st-service medical evidence shows that coronary artery disease was found in 1990, and that the appellant had suffered heart attacks. Most significantly, in February 1998, no medical evidence was then of record demonstrating that the appellant's coronary artery disease with heart attacks, first diagnosed many years after service, was related to service.

Moreover; no medical evidence had been submitted to link the two distinct heart conditions, i.e., rheumatic heart and coronary artery disease to service. While the appellant argued that his heart disorders were related to service, his opinion in February 1998 did not constitute competent medical evidence of causality since, as a layman, he had no competence to give a medical opinion on the diagnosis or etiology of a condition. Espiritu v. Derwinski, 2 Vet.App. 492 (1992). In light of the foregoing, the February 1998 Board decision finding the claim of entitlement to service connection for coronary artery disease, status post myocardial infarctions, not well grounded was a reasonable exercise of the Board's appellate adjudicatory judgment. As such, the decision was not CUE.

- 6 



As to the decision not to reopen the claim, the Board noted that service connection for rheumatic heart disease was denied in a February 1962 rating decision. The Board found that decision to be final in the absence of perfected timely appeal. 38
U.S.C.A. § 7105 (West 1991).. The Board noted that the evidence considered at the time of the February 1962 RO decision consisted of the appellant's service medical records. Evidence submitted since the February 1962 RO decision included private medical records from the 1990's, a letter from the appellant's family physician, a
letter from his sister, and his statements and testimony.  While the Board found that the additional evidence was mostly new, the Board found that it was not material to the issue of service incurrence or aggravation of rheumatic heart disease with a
heart murmur.

Specifically, the Board found that the appellant and his sister, as laypersons, had no competence to give a medical opinion on the diagnosis or etiology of a condition, and their statements on such matters were not material evidence to reopen the claim. Moray v. Brown, 5 Vet.App. 211 (1993). The appellant's family physician stated that he did not treat the appellant for rheumatic fever or heart disease. The Board found that such a statement was insufficient to demonstrate that the appellant did not have the conditions prior to service. Moreover, the statement was not material evidence because, in the context of all the evidence, it did not raise a reasonable possibility of a change in the prior outcome.

Finally, the Board found that all of the other medical evidence submitted since the 1962 RO decision was dated in the 1990s and it referred to cardiovascular conditions (primarily coronary artery disease) other than rheumatic heart disease. Such evidence was not material since it did not link rheumatic heart disease with a heart murmur to service, either by incurrence or aggravation. Routen v. Brown, 10 Vet App. 183 (1997); Cox v. Brown, 5 Vet App. 95 (1993).

The findings made in the February 1998 Board decision were well supported by the evidence of record, and they reflected a rational and reasonable exercise of rating judgment Simply put, reasonable minds could conclude that the Board's decision was appropriate. As such, it was not CUE.

- 7 



Therefore, the Board finds that the February 1998 Board decision was not CUE.

In reaching this decision, the Board considered the appellant's argument in the motion and in a June 2006 submission from his representative. It must be emphasized, however, that merely asserting the words "clear and unmistakable error" is insufficient to establish a basis for revising a decision of the Board.

ORDER

The motion alleging CUE in the February 1998 Board decision is denied.

DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

- 8 



